Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 16-30 are currently pending.

Response to Amendment
The amendment filed July 07, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed April 15, 2022 has been entered. 
Claims 16-21 and 26-30 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 102
Claims 16-21 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (AT 515801 B1, provided with translation).
Regarding claim 16, (AT 515801 B1) teaches (Fig. 1-7): A method for compaction of a track ballast bed (10), the method comprising the following steps: actuating two oppositely positioned tamping tools (4) of a tamping unit (Fig. 3) with vibrations (para. 0052, line 356), lowering the tamping tools (4) into the track ballast bed (10) during a tamping operation (Fig. 2) and moving the tamping tools (4) towards one another with a squeezing motion (para. 0053, lines 363-364) and with vibration cycles (n) (para. 0052, line 356); using sensors (path sensors 8 and pressure sensors 9) disposed at the tamping unit (Fig. 3) to record a progression of a horizontal contact force (Fv) (para. 0054, lines 375-377; Fig. 3) to the ballast acting upon at least one of the tamping tools (4) over a path (anchoring path D) covered by the tamping tool (4) during a vibration cycle (n) (Fig. 4 and 6); deriving at least one characteristic value (optimum adjustment path DLim and maximum compaction force FVn; para 0054, lines 378-380) from the recorded progression (Fig. 4); and carrying out an evaluation of at least one of the tamping operation (evaluation for optimum adjustment path DLim and maximum compaction force FVn) or a quality (Wn corresponding to a hardness index of the ballast bed) of the track ballast bed (10) by using the at least one characteristic value (optimum adjustment path DLim and maximum compaction force FVn; para. 0054, lines 375-380; Fig. 4)
Regarding claim 17, (AT 515801 B1) teaches the elements of claim 16, as stated above. (AT 515801 B1) further teaches (Fig. 1-7): using the characteristic value (optimum adjustment path DLim and maximum compaction force FVn) as a parameter for controlling the tamping unit (Fig. 3) (para 0018, lines 165-166 and para. 0054, lines 375-380).
Regarding claim 18, (AT 515801 B1) teaches the elements of claim 16, as stated above. (AT 515801 B1) further teaches (Fig. 1-7): deriving a maximal force (FVN) acting on the tamping tool (4) during the vibration cycle (n) as a first characteristic value (FVN) for evaluation of a ballast condition (hardness index of ballast bed Wn) or a compaction condition of the ballast bed (para. 0054, lines 375- 380; Fig. 4).

Regarding claim 19, (AT 515801 B1) teaches the elements of claim 18, as stated above. (AT 515801 B1) further teaches (Fig. 1-7): deriving a vibration amplitude (para. 0006, lines 47-48) occurring during the vibration cycle (n) as a second characteristic value for evaluation of a compaction condition of the ballast bed.
Regarding claim 20, (AT 515801 B1) teaches the elements of claim 19, as stated above. (AT 515801 B1) further teaches (Fig. 6): determining a start of contact (beginning of graph of Fig. 6 when Fv=0) between the tamping tool (4) and the ballast (10) and a loss of contact (Fv=0) between the tamping tool (4) and the ballast (10) for the vibration cycle (n) to evaluate a ballast condition (hard bedding WH and soft bedding Ww) of the ballast bed (10), and deriving a third characteristic value (WH and Ww) from the evaluated ballast condition (Fig. 6).
Regarding claim 21, (AT 515801 B1) teaches the elements of claim 20, as stated above. (AT 515801 B1) further teaches (Fig. 4): deriving an inclination (tangent t) of the progression during a stress phase (phase of increasing compaction force) of the tamping tool (4) as a fourth characteristic value (angle of inclination) for evaluation of a load bearing capacity (FVN) of the ballast bed (Fig. 4).
Regarding claim 26, (AT 515801 B1) teaches the elements of claim 16, as stated above. (AT 515801 B1) further teaches (Fig. 6-7): recording the progression of the force (Fv) acting on the tamping tool (4) over the path (D) covered by the tamping tool (4) for several vibration cycles (n) of a tamping operation (claim 4, lines 43-46); determining a characteristic value (adjustment path DLim and maximum compaction force FVn) for each of the vibration cycles (n); and carrying out an evaluation procedure by using a characteristic value progression (Claim 5, lines 50-55; Fig. 6 and 7).
Regarding claim 27, (AT 515801 B1) teaches the elements of claim 16, as stated above. (AT 515801 B1) further teaches (Fig. 1-7): performing a plurality of squeezing operations at a track location (Claim 4, lines 43-46); determining a characteristic value (compaction force Fv and adjustment distance D) for a vibration cycle (n) or a characteristic value progression (Fig. 6-7) for several vibration cycles (n) for evaluation of a compaction condition (Wn corresponding to a hardness index of the ballast bed) of the ballast bed (10) for each squeezing operation (Claim 5, lines 50-55); and performing a further squeezing operation (further compaction) upon non-attainment of a prescribed compaction condition (setpoint FvN) (claim 4, lines 43-46).
Regarding claim 28, (AT 515801 B1) teaches the elements of claim 16, as stated above. (AT 515801 B1) further teaches (Fig. 1-7): determining a characteristic value (compaction force Fv and adjustment distance D) for a vibration cycle (n) or a characteristic value progression (Fig. 6-7) for several vibration cycles (n) for each of a plurality of tamping operations (n) at different locations along a track (para. 0020, lines 179-181); and carrying out an evaluation of a spatial development (over adjustment distance D) of at least one of a compaction result (Fv)(Claim 5, lines 50-55) or the quality of the ballast bed (Wn) from the characteristic value (Fv) or the characteristic value progression (Fig. 6-7).

Claim Rejections - 35 USC § 103
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over (AT 515801 B1, provided with translation), in view of Hofstaetter et al. (US 20190055698 A1).
Regarding claim 29, (AT 515801 B1) teaches (Fig. 1-7): A device (Fig. 3) for compaction of a track ballast bed (10), the device comprising: a tamping unit (Fig. 3) including two oppositely positioned tamping tools (4) covering a path (D); a squeezing drive (hydraulic auxiliary cylinders 7); a vibration drive (para. 0006, lines 43-46); pivot arms (11) each coupling a respective one of said tamping tools (4) to said squeezing drive (7) and said vibration drive (Fig. 3); sensors (8, 9) for recording a progression of a horizontal contact force (Fv) to the ballast acting on said tamping tools (4) over said path (D) covered by said tamping tools (4) during a vibration cycle (n)(para. 0052, line 356); and an evaluation device (para. 0016, lines 153-155) receiving measuring signals from said sensors (8, 9), said evaluation device being configured for determining a characteristic value (optimum adjustment path DLim and maximum compaction force FVn; para 0054, lines 378-380) derived from the progression (Fig. 4 and 6-7).
(AT 515801 B1) further teaches (Fig. 3): sensors (8, 9), but does not explicitly teach that the sensors are disposed at least at one of said pivot arms or said tamping tool associated with said one of said pivot arms.
However, Hofstaetter teaches (Fig. 1-2): A sensor (13) connected to a control unit is arranged on the tamping lever and/or on the compacting tool (para. 0010).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (AT 515801 B1) to dispose the sensors on at least one of the pivot arms or the tamping tool, as taught by Hofstaetter, to more closely measure/monitor the force progression between the pivot arms and the ballast, as well as allowing the sensors to have a larger degree of motion and hence a wider range of sensing.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over (AT 515801 B1, provided with translation), in view of Hofstaetter et al. (US 20190055698 A1) and Theurer (FR 2532967 A1, provided with translation).
Regarding claim 30, (AT 515801 B1) and Hofstaetter teach the elements of claim 29, as stated above. (AT 515801 B1) further teaches (Fig. 2): a tamping tool mount (12), but does not explicitly teach that the at least one force-measuring sensor is disposed in said tamping tool mount.
However, Theurer teaches (Fig. 5-7): a tamping tool mount (109), and at least one sensor (139) is disposed in said tamping tool mount (claim 15, line 134).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (AT 515801 B1) to dispose the at least one force-measuring sensor in the tamping tool mount, as taught by Theurer, to more closely measure/monitor the force progression between the pivot arms and the ballast, as well as stabilizing the sensor in one location to obtain accurate sensing.

Response to Arguments
Applicant's arguments filed July 07, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference (AT 515801 B1) “does not mention a path covered by a tamping tool during a vibration cycle generated by a vibration drive. The variable (n) cited by the Examiner counts the tamped sleepers and not the vibration cycles of the tamping tool.”
The examiner disagrees and responds that the reference (AT 515801 B1) teaches a path (anchoring path D) covered by a tamping tool (4) during a vibration cycle (n) generated by a vibration drive (para. 0006, lines 43-46). The examiner further notes that a “cycle” refers to a series of events that are regularly repeated in the same order. Under the broadest reasonable interpretation, the variable (n), while being the number of already tamped sleepers, can also be interpreted as the number of vibration cycles, with each compaction of the individual sleepers counting as a cycle. 
Additionally, the reference (AT 515801 B1) teaches that “Tamping units can tamp one, two or more sleepers in one work cycle” (para. 0006, line 41). Therefore, it would not be unreasonable for one of ordinary skill in the art to incorporate a vibration cycle (work cycle with vibrational tamping) into a tamping operation. 
Applicant argues that “in contrast to claims 16 and 29 of the instant application, there is no disclosure in Hofstaetter of a sensor for measuring a horizontal contact force to a ballast acting upon at least one of the tamping tools.” The applicant further states that “even if one having ordinary skill in the art were to combine the teachings of AT '801 and Hofstaetter the result would be different than the subject matter of amended claims 16 and 29, because there is no hint in either reference to use a sensor disposed at a tamping unit to record a progression of a horizontal contact force to ballast acting upon at least one of the tamping tools over a path covered by the tamping tool during a vibration cycle.
The examiner disagrees and responds that the reference (AT 515801 B1) teaches (Fig. 3):  sensors (8, 9) for recording a progression of a horizontal contact force (Fv) (para. 0054, lines 375-377; Fig. 3) acting on said tamping tools (4) over said path (D) covered by said tamping tools (4) during a vibration cycle (n). The force (Fv) is a compaction force over an adjustment distance (D)(para. 0054, lines 375-377; Fig. 3), and can therefore be interpreted as the horizontal contact force (in the horizontal direction of D; Fig. 3) of the present application. 
While there is no explicit disclosure in Hofstaetter of a sensor for measuring a horizontal contact force to a ballast acting upon at least one of the tamping tools, the examiner notes that Hofstaetter is merely used to teach that a sensor can be arranged on a tamping lever and/or on the compacting tool. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22 and its depending claims 23-25, the prior art fails to teach the method deriving an inclination of the progression during a relief phase of the tamping tool as a fifth characteristic value for evaluation of a ballast condition of the ballast bed. While (AT 515801 B1) teaches the method of deriving an inclination (tangent t) of the progression during a stress phase (phase of increasing compaction force) of the tamping tool (4) as a fourth characteristic value (angle of inclination), the examiner finds no obvious reason to include the method of deriving an inclination of the progression during a relief phase of the tamping tool as a fifth characteristic value for evaluation of a ballast condition of the ballast bed. Such a modification would require improper hindsight reasoning. Further, while the teachings of (AT 515801 B1) would inherently encompass the relief phase (decreasing of the compaction force for releasing the tamping tool), (AT 515801 B1)’s compaction or adjustment process is ended as soon as the optimum adjustment path Dlim has been reached by observing whether the tangent t of the curve has an angle of inclination of less than 10 degrees (claim 1, lines 20-24; para 0054, lines 378-380). Therefore, it would not be obvious to derive an inclination of the progression during a relief phase of the tamping tool as a fifth characteristic value for evaluation of a ballast condition of the ballast bed, as required by the present application for using “the relief stiffness as a good indicator for the ballast condition because old ballast hardly reacts elastically”. 
`
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617